FILED
                             NOT FOR PUBLICATION                           DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TARIKH DEMEKPE,                                  No. 12-55562

                Plaintiff - Appellant,           D.C. No. 2:11-cv-01177-DDP-
                                                 MLG
  v.

BOARD OF TRUSTEES OF THE                         MEMORANDUM*
CALIFORNIA STATE UNIVERSITY,

                Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                            Submitted December 17, 2013**

Before:         GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Tarikh Demekpe, a former college student, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore, denies Demekpe’s request for oral argument.
See Fed. R. App. P. 34(a)(2).
violations related to an unsuccessful appeal to change one of his grades. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Darensburg v. Metro.

Transp. Comm’n, 636 F.3d 511, 518 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment because Demekpe

failed to raise a genuine dispute of material fact as to whether defendant denied

Demekpe ample notice of its position regarding the basis for his grade or an

opportunity to be heard about why it should be changed. See Bd. of Curators of

Univ. of Mo. v. Horowitz, 435 U.S. 78, 85-87 (1978) (due process does not require

a formal hearing for an adverse academic decision, but only prior oral or written

notice to the student and an opportunity to present his side of the story); see also

Regents of the Univ. of Mich. v. Ewing, 474 U.S. 214, 225 (1985) (courts should

show deference to the faculty’s professional judgment regarding academic

decisions absent evidence that the decisions resulted from bad faith or constituted

such a substantial departure from accepted academic norms as to show that

judgment was not exercised).

      The district court also properly granted summary judgment to the extent that

Demekpe sought damages because claims against a state or its instrumentalities are

barred by Eleventh Amendment sovereign immunity. See Stanley v. Trs. of Cal.

State Univ., 433 F.3d 1129, 1133 (9th Cir. 2006) (noting that the Trustees of


                                           2                                    12-55562
California State University “are an arm of the state that can properly lay claim to

sovereign immunity”).

      We reject Demekpe’s contentions regarding the magistrate judge’s alleged

bias, the appeals board chairman’s alleged lack of impartiality, and the need for

subpoenas to obtain evidence documenting unfairness in the appeals process.

      AFFIRMED.




                                          3                                    12-55562